DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant filed a Notice of Appeal on 7/8/21 accompanied with a Pre-Brief Conference Request.  In the Request, the rejections under 35 U.S.C. 112(a) and (b) were traversed on the grounds that “the term of ‘I/Q generation network’ has been fully described in the specification” and “the terms…are well known in the art” (see Pre-Brief request, p. 2).  Applicant further states that “[t]he present invention as claimed is not about the structure of an I/Q generation network, which is well known in the art.”  All rejections made in the prior Office action under 35 U.S.C. 112(b) as being indefinite, and 35 U.S.C. 112(a) for lack of written description and lack of enablement were traversed based on the same reasons.  Applicant’s arguments have been fully considered by the panelists of the Pre-Appeal Brief conference.  Upon reconsideration, the rejection under 35 U.S.C. 112(a) for lack of enablement has been withdrawn.  Further, while the various “generation network” claim limitations are still considered to invoke 35 U.S.C. 112(f), with respect to the “RX LO in-phase/quadrature (I/Q) generation network,” the “RX IF I/Q generation network” and the “TX LO I/Q generation network,” the rejections under 35 U.S.C. 112(b) for indefiniteness and under 35 U.S.C. 112(a) for lacking an adequate written description are withdrawn since the makeup of those elements would be understood to one of ordinary skill in the art to include well-known circuitry for performing the recited functions based on the context provided in the written description and the associated drawings.  However, the claim limitation regarding the “TX IF I/Q generation network” is still considered to raise an issue 
New grounds of rejection are further presented below based on the previously cited prior art in view of the Applicant’s statement that “[t]here are many ways to generate I/Q component signals and one with ordinary skill in the art would understand the necessary elements to generate the I/Q component signals” (pre-Brief request, p. 3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 11, 12 and 15-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 11, 12 and 15-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 23 recite a TX IF I/Q generation network element invoking 112(f) as indicated above.  Since that limitation is considered to be indefinite based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function, the specification also lacks adequate written description to support the claim (see MPEP § 2161.01 IV, MPEP § 2181 II. A. and IV., the latter of which states in part: “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness.… It follows therefore that such a mere restatement of 
Further, it is submitted that the recited “TX IF I/Q generation network” is not described in such a way that a person skilled in the art would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  The TX IF I/Q generation network is shown as a “IF I/Q” block in the lower transmit chain of Fig. 4.  The input to the TX IF I/Q block is TXin, which is the output of an associated D/A converter (DAC) as shown in Fig. 3.  The output of the DAC is described as “an analog data stream to be transmitted to a remote device by a respective one of the single-channel transceiver” (¶ [0023] of the instant application).  In order to transmit I and Q data signals, one skilled in the art would recognize that two different data signal streams are output from a symbol mapper: a stream for the I path and a separate stream for the Q path.  For instance, the previously cited reference to Chien U.S. PG Pub 2004/0203472, shows separate I and Q signals being output by a transmit symbol mapper 739, and subsequently converted by DACs 744/746 to IF prior to upconversion using I and Q mixers 756/758 (see ¶ [0185], Fig. 29).  On the contrary, the TX IF I/Q generation unit of Fig. 4 is said to “generate a TX IF in-phase component signal and a TX IF quadrature component signal” from the single received TX IF signal.  That is, the TX IF I/Q unit is shown to receive a single analog signal, from which I and Q signals are purportedly generated.  The TX IF I/Q unit is not described as receiving separate I and Q component signals that are simply routed at the TX IF I/Q block.  Use of the phrase “generation network…to generate” implies that some signal processing is performed to generate the I and Q component signals.  However, adequate written description is not provided regarding the function “to generate a TX IF in-phase component and a TX IF quadrature component” from a single analog TX IF signal as claimed.

Claim Objections
Claims 1, 4, 11, 12, 15-22, 26-28, 30 and 31 are objected to because of the following informalities:
Claim 1, line 12, “qduadrature” should be --quadrature--.
In line 3 of each of claims 17, 21, 26 and 30, “amplfy” should be --amplify--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 11, 12, 15-18, 20-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent App. Pub. No. 2010/0113090 in view of Consolazio U.S. Patent App. Pub. No. 2005/0170789, Chien U.S. Patent App. Pub. No. 2004/0203472, Shanan U.S. Patent App. Pub. No. 2011/0234293, Applicant’s admission of prior art (APA), Maltsev et al. U.S. Patent App. Pub. No. 2017/0111095 and Macnally et al. U.S. Patent No. 7,065,327.
Regarding claims 1 and 23, Lin discloses a wireless device comprising a plurality of antennas (5124-5144), a radio frequency (RF) frontend circuit (including elements 5121-5123, 5131-5133 and 5141-5143) coupled to the antennas, and a baseband processor (baseband processing module 5113 – ¶ [0057]) coupled to the RF frontend circuit (see Fig. 5), wherein the 
Lin does not expressly disclose that each single-channel transceiver includes a local oscillator (LO) power divider to receive a common LO signal to generate a receive (RX) LO signal and a transmit (TX) LO based on the common LO signal, an RX LO buffer to receive and to buffer the RX LO signal, and a TX LO buffer to receive and to buffer the TX LO signal.  
Consolazio discloses a transceiver on a MMIC chip comprising a receive circuit/chain, a transmit circuit/chain and a local oscillator (LO) circuit, where a common local oscillator signal is received at LO circuit power divider 28, which generates a RX LO signal and a TX LO signal based on the common LO signal, and further shows RX and TX amplifier buffers (26, 30) which receive and buffer the RX LO and TX LO signals, respectively, where the buffered RX and TX LO signals are provided to the receive and transmit chains (see ¶¶ [0048]-[0051], Figs. 1-3).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the 
Further, while Lin discloses modulation/demodulation of IQ signals for transmission and reception, Lin does not show that the receive chain comprises an RX LO in-phase/quadrature (I/Q) generation network coupled to a RX LO buffer to generate an in-phase component of the RX LO signal and a quadrature component of the RX LO signal, a down-convert mixer to down convert an RF RX signal received from an antenna to generate an RX intermediate frequency (IF) in-phase component signal and an RX IF quadrature component signal based on the in-phase component of the RX LO signal and the quadrature component of the RX LO signal, and an RX IF I/Q generation network coupled to the down-convert mixer to generate an RX IF output signal based on the RX IF in-phase component signal and the RX IF quadrature component signal, and that the transmit chain comprises a TX LO I/Q generation network coupled to a TX LO buffer to generate an in-phase component of the TX LO signal and a quadrature component of the TX LO signal, a TX IF I/Q generation network to receive a TX IF signal to generate a TX IF in-phase component signal and a TX IF quadrature component signal, and an up-convert mixer to up convert the TX IF in-phase component signal and the TX IF quadrature component signal based on the in-phase component of the TX LO signal and the quadrature component of the TX LO signal, to generate an RF TX signal to be transmitted via the antenna.
Chien discloses an LO I/Q generation network (oscillator 764 and phase shifter 766) for generating an in-phase component of an LO signal and a quadrature component of the LO signal for mixing with receive/transmit signals in receive/transmit chains (see Figs. 7, 29). While Chien does not expressly show separate LO I/Q generation networks for the receive/transmit chains, 
In the TX chain, Chien discloses a TX IF/IQ generation network (i.e. blocks 748, 750, 752, 754) configured to receive a TX IF signal from DACs 744/746 and to generate a TX IF in-phase component signal and a TX IF quadrature component signal, and an up-convert mixer (756/758) to up convert the TX IF in-phase component signal and the TX IF quadrature component signal based on the in-phase component of the TX LO signal and the quadrature component of the TX LO signal, to generate an RF TX signal to be transmitted via the antenna.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ RX and TX chains including LO generation and TX IF I/Q generation networks, along with down-convert and up-convert mixers, as disclosed by Chien, in the circuit of Lin and Consolazio, as it would provide for a known way to process transmit signals for I/Q processing and signal transmission as well as reception of an RF signal for subsequent baseband signal processing in the circuit of Lin and Consolazio, which do not detail the inner workings of the modulator/demodulator units (see Lin, Fig. 5), and the results of the combination would yield predictable results (see MPEP § 2143.I.A. “Combining prior art elements according to known methods to yield predictable results).  In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed 
Further, while, in the proposed combination with Lin et al., the receive chain of Chien outputs IF I/Q signals from down-convert mixer 710/712 to filters 714/716 and VGAs 718/720, which provide I/Q outputs that may be considered an IF output from an RX IF I/Q generation network, and in the transmit chain of Chien, the processing of received I/Q IF inputs from DACs 744/746 by filters 748/750 and VGAs 752,754 may be considered processing by a TX IF I/Q generation network to generate TX IF I/Q components, it is submitted that a RX I/Q generation network that receives I/Q IF signals and provides an RX IF output therefrom, and a TX I/Q generation network that receives a TX IF input and outputs IF I/Q signals well known in the art, as admitted by applicant (see Response filed 7/8/21, p. 3).  Accordingly, using such networks in the circuit of Lin et al. in the combination with Chien et al. would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, as it is a combining of known prior art elements that yield predictable results (see MPEP § 2143.I.A.)
Lin further does not expressly disclose that each antenna corresponds to a separate radiation angle, and the antennas track a plurality of users moving within the corresponding radiation angle.  Maltsev discloses a wireless system including a transceiver station with a plurality of antennas (see Figs. 1-3), where each antenna corresponds to a separate radiation angle and tracks users within an angle in the corresponding antenna direction (see Fig. 3; ¶¶ 
Lin does not expressly disclose that the RF front-end circuit is integrated as a single IC chip.  Macnally discloses that a single-chip CMOS transceiver can successfully integrate the RF front-end along with baseband analog circuits and a significant amount of digital circuits (see col. 8, ll. 19-24; Figs. 1, 13).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to take advantage of existing technology to provide a front-end circuit with analog and digital circuitry on a single chip, as suggested by Macnally, in the circuit of Lin et al., as a single chip solution conserves space and allows for eliminating need for time-consuming epoxy/solder and wire bonding assembly of multiple components.
Regarding claim 4, in the proposed combination, each of the plurality of single-channel transceivers transmits and receives an independent data stream (see Lin, ¶ [0004]-[0005]).
Regarding claim 11, in the proposed combination, each of the second plurality of digital data streams is received by a respective one of the single-channel transceivers at a corresponding antenna (see Lin, Fig. 5), where, as taught by Maltsev, each antenna receives a signal via a specific radiation angle (see ¶ [0032], Fig. 3).
Regarding claim 12, in the proposed combination, Lin discloses that the data signals are received simultaneously (see ¶¶ [0003], [0005], [0012], [0057], [0063]-[0064], Fig. 5).
Regarding claims 15 and 24, in the proposed combination, Lin further discloses that each single-channel transceiver further comprises a switching device (i.e. switch multiplexer) coupled 
Regarding claims 16 and 25, in the proposed combination, Chien further discloses that the down-convert mixer comprises an in-phase path (I-path) down-convert mixer 710 coupled to the switching device 706 to receive the RF RX signal and to down convert the RF RX signal to generate the RX IF in-phase component signal, and a quadrature path (Q-path) down-convert mixer 712 coupled to the switching device 706 to receive the RF RX signal and to down convert the RF RX signal to generate the RX IF quadrature component signal based on the quadrature component of the RX LO signal from 90 degree phase shifter 766 (see Fig. 7).
Regarding claims 17 and 26, in the proposed combination, Chien further discloses a low-noise amplifier (LNA 708) coupled between the switching device 706 and the I-path and Q-path down-convert mixers to amplify the RF RX signal received from the antenna (see Fig. 7).
Regarding claims 18 and 27, in the proposed combination, Chien further discloses a first variable gain amplifier (VGA 718) coupled to the output of the I-path down-convert mixer 710, which in the proposed combination is placed prior to combining by the RX IF I/Q generation network, to amplify the RX IF in-phase component signal, and a second VGA coupled to the output of the Q-path down-convert mixer 712, which in the proposed combination is placed prior to combining by the RX IF I/Q generation network, to amplify the RX IF quadrature component signal (see Fig. 7, ¶ [0096]).
Regarding claims 20 and 29, in the proposed combination, Chien further discloses that the up-convert mixer comprises an in-phase path (I-path) up-convert mixer 758, which in the 
Regarding claims 21 and 30, in the proposed combination, Chien further discloses a power amplifier (PA 762) coupled between the switching device 706 and the I-path and Q-path up-convert mixers to amplify the RF RX signal to be transmitted via the antenna (see Fig. 7).
Regarding claims 22 and 31, in the proposed combination, Chien further discloses a first variable gain amplifier (VGA 754), coupled before the I-path up-convert mixer 758, to amplify the TX IF in-phase component signal, and a second VGA coupled before the Q-path up-convert mixer 756, to amplify to the TX IF quadrature component signal (see Fig. 7, ¶ [0084]).
Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Consolazio, Chien, Shanan, Applicant’s APA, Maltsev et al. and Macnally et al. as applied to claims 18 and 27 above, and further in view of Trotta et al. U.S. Patent App. Pub. No. 2018/0074173.
Regarding claims 19 and 28, Lin et al. disclose a wireless device with an RF frontend circuit as described above, but does not disclose or suggest a VGA coupled between the RX IF I/Q generation network to receive the RX IF output from the receive chain of the frontend, and a corresponding ADC to amplify the RX IF output signal.  Trotta discloses a VGA 921 coupled between RF front-end 902 and ADC 922, and coupled to receive an IF output signal from the RF .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Montemayor et al. U.S. Patent App. Pub. No. 2008/0057899 disclose a signal combiner 336 as an I/Q generation network for combining I and Q signals to output a composite IF signal.
Labadie et al. U.S. Patent No. 10,440,584 disclose a mm-wave radio architecture for multi-channel concurrent operation for a massive MIMO front end system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/9/2021